


110 HJ 14 IH: Concerning the use of military force by the

U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2007
			Mr. Jones of North
			 Carolina introduced the following joint resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Concerning the use of military force by the
		  United States against Iran.
	
	
		1.Requirements concerning the
			 use of military force against Iran
			(a)Rule of
			 constructionNo provision of
			 law enacted before the date of the enactment of this joint resolution shall be
			 construed to authorize the use of military force by the United States against
			 Iran.
			(b)RequirementsAbsent a national emergency created by
			 attack by Iran, or a demonstrably imminent attack by Iran, upon the United
			 States, its territories or possessions or its armed forces, the President shall
			 consult with Congress, and receive specific authorization pursuant to law from
			 Congress, prior to initiating any use of military force against Iran.
			
